Cardona, P. J.
(concurring in part and dissenting in part). I concur with the majority’s determination of all the issues except one; in my opinion, upon this record the reasonableness of the guardian’s compensation is a matter that Supreme Court *768is more appropriately equipped to resolve. While mindful of the extreme difficulties this guardianship proceeding has imposed upon petitioner and the considerable efforts expended by him, Supreme Court is more familiar with the intricacies of this complex case and should have the opportunity to reevaluate petitioner’s request for guardianship compensation in light of our decision. Therefore, I would remit the matter to Supreme Court for that determination.
Ordered that the orders are modified, on the law and the facts, with costs to petitioner, by increasing the net amount of guardianship compensation awarded petitioner by $37,343, and, as so modified, affirmed.